Filed 12/26/13 P. v. Lott CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B249239

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA058860)
         v.

JONATHAN BOOKER LOTT,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Roger Ito,
Judge. Affirmed.
         Jill Ishida, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Jonathan Booker Lott, appeals from a April 9, 2013 order denying his
petition to be resentenced under Penal Code section 1170.126. We appointed counsel to
represent defendant on appeal. After examination of the record, appointed appellate
counsel filed an “Opening Brief” in which no issues were raised. Instead, appointed
appellate counsel requested we independently review the entire record on appeal pursuant
to People v. Wende (1979) 25 Cal. 3d 436, 441. (See Smith v. Robbins (2000) 528 U.S.
259, 277-284.) On October 11, 2013, defendant filed a supplemental brief raising issues
concerning the validity of his conviction and submitted documents indicating he had
completed programs while in the state penitentiary.
       His appeal is frivolous. The time to challenge the validity of his conviction
expired 60 days after he was sentenced on April 3, 2001. No notice of appeal was filed
and his conviction has been final for the last 12 and one-half years. (In re Ronald E.
(1977) 19 Cal. 3d 315, 322; People v. Clark (1938) 24 Cal. App. 2d 302, 307.) And, he
may not challenge the sufficiency of the evidence because he pled guilty, no contest or
nolo contendre. (People v. McCullough (2013) 56 Cal. 4th 589, 596; In re Troy Z. (1992)
3 Cal. 4th 1170, 1180-1181.) Further, defendant cannot seek resentencing because he was
previously convicted of attempted murder. Penal Code sections 1170.126, (e)(3), 667,
subdivision (e)(A)(iv)(IV) and 1170.12 subdivision (subdivision (c)(A)(iv)(IV) bar
resentencing. (People v. Thomas (2013) 214 Cal. App. 4th 636, 639.)
       We have examined the entire record. We are satisfied appointed appellate counsel
has fully complied with her responsibilities. No argument exists favorable to defendant
on appeal. (People v. Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende, supra, 25
Cal.3d at p. 441.)




                                             2
      The April 9, 2013 order is affirmed.



                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.




We concur:




      KRIEGLER, J.




      KUMAR, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3